UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7120


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KELBY DEVONTA BENJAMIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (1:00-cr-00200-JAB-1)


Submitted:   December 12, 2013            Decided:   January 10, 2014


Before MOTZ, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelby Devonta Benjamin, Appellant Pro Se. Joan Brodish Binkley,
Sandra Jane Hairston, Robert Michael Hamilton, Angela Hewlett
Miller, Assistant United States Attorneys, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kelby   Devonta      Benjamin      appeals     the   district   court’s

order   denying   his     18    U.S.C.       § 3582(c)    (2006)     motion   for

reduction of sentence.         We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.         United States v. Benjamin, No. 1:00-cr-

00200-JAB-1   (M.D.N.C.    July    2,    2013).     We    dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                         2